FILED
                                                                              MARCH 5,2015
                                                                        In the Office of the Clerk of Court
                                                                      W A State Court of Appeals, Division III
I

I              IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                  DIVISION THREE


I    STATE OF WASHINGTON,

                          Respondent,
                                                   )
                                                   )
                                                   )
                                                            No. 31691-2-111


t                                                  )

Ii                 v. 

     ADRIAN SUTLEJ SAMALlA, 

                                                   )
                                                   )
                                                   )
                                                   )
                                                            PUBLISHED OPINION

                          Appellant.               )

            BROWN, J. - Adrian Samalia appeals his conviction for possessing a stolen motor

     vehicle. He contends the trial court erred by denying his CrR 3.6 motion to suppress

     evidence leading to his identification derived from a cell phone found in an abandoned

     stolen vehicle after he fled from the vehicle and evaded pursuit. Because the cell phone

     was abandoned, used in pursuit of the fleeing suspect, and not directly used to identify

     Mr. Samalia, we hold the trial court did not err in denying suppression of his later

     identification from a police database. Accordingly, we affirm.

                                               FACTS

           The facts are derived mainly from the trial court's unchallenged CrR 3.6 findings

     of fact that are, therefore, verities on appeal. State v. O'Neill, 148 Wash. 2d 564, 571,62

     P.3d 489 (2003). Yakima Police Officer Ryan Yates was on patrol when his vehicle
No. 31691-2-111
State v. Samalia


license plate reader indicated he had passed a stolen vehicle. Officer Yates confirmed

the vehicle was stolen by radio and then followed the vehicle that stopped shortly

thereafter. The driver got out of the vehicle and faced towards Officer Yates. The driver

would not obey Officer Yates' command to get back in the vehicle and fled. Officer

Yates pursued the male driver but he got away.

      Officer Yates returned and searched the car, partly to help identify the driver. He

found a cell phone on or in the center console. Not knowing who the phone belonged

to, he called some phone numbers found in the cell phone's contacts section. He spoke

to Deylene Telles who agreed to meet him. Officer Yates reported to his sergeant what

happened and gave the phone to him. The sergeant met with Ms. Telles and called her

cell phone from the abandoned cell phone. Her cell phone displayed Mr. Samalia's

name and picture. The sergeant gave the name to Officer Yates, who located Mr.

Samalia's picture in a police database. Officer Yates then identified Mr. Samalia from

the database picture as the fleeing man who had been driving the stolen vehicle.

      The State charged Mr. Samalia with possession of a stolen motor vehicle. He

moved unsuccessfully to suppress the cell phone evidence under erR 3.6. From the

above facts, the trial court concluded the cell phone was abandoned, therefore, Mr.

Samalia no longer had an expectation of privacy in it. Following a bench trial, the court

found Mr. Sam alia guilty as charged. He appealed.




                                            2

No. 31691-2-111
State v. Samalia


                                       ANALYSIS

       The issue is whether the trial court erred by denying Mr. Samalia's CrR 3.6

motion to suppress evidence obtained from his cell phone. He contends the evidence

was constitutionally protected and could not be accessed without a warrant.

       We review a trial court's decision on a motion to suppress to determine whether

the findings are supported by substantial evidence and whether those findings, in turn,

support the conclusions of law. O'Neill, 148 Wash. 2d at 571. We defer to the trier of fact

on "issues of conflicting testimony, credibility of witnesses, and the persuasiveness of

the evidence." State v. Thomas, 150 Wash. 2d 821, 874-75, 83 P.3d 970 (2004). As

previously mentioned, unchallenged findings of fact are verities on appeal. O'Neill, 148
Wash. 2d at 571. We review conclusions of law de novo. State v. Johnson, 128 Wn.2d

431,443,909 P.2d 293 (1996).

       Under the Washington Constitution, article I, section 7, "No person shall be

disturbed in his private affairs ... without authority of law." Our Supreme Court recently

held private affairs include information obtained through a cell phone. State v. Hinton,

179 Wash. 2d 862, 877, 319 P.3d 9 (2014). Additionally, the Supreme Court of the United

States recently noted, U[m]odern cell phones are not just another technological

convenience. With all they contain and all they may reveal, they hold for many

Americans the privacies of life[.] The fact that technology now allows an individual to

carry such information in his hand does not make the information any less worthy of the




                                            3

No. 31691-2-111
State v. Samalia


protection for which the Founders fought." Riley v. California, _U.S. _ , 134 S. Ct.
2473,2493, 189 LEd. 2d 430 (2014).

      A warrantless search violates article I, section 7 unless it falls under one of '''a

few jealously guarded exceptions.'" State v. MacDicken, 179 Wash. 2d 936, 940, 319 P.3d
31 (2014) (quoting State v. Afana, 169 Wash. 2d 169, 176-77,233 P.3d 879 (2010».

      Searching voluntarily abandoned property is an exception to the warrant

requirement. State v. Evans, 159 Wash. 2d 402, 407,150 P.3d 105 (2007); see also State

v. Reynolds, 144 Wash. 2d 282, 287, 27 P.3d 200 (2001) (law enforcement may retrieve

and search voluntarily abandoned property without a warrant or probable cause).

"Voluntary abandonment is an ultimate fact or conclusion based generally upon a

combination of act and intent." Evans, 159 Wash. 2d at 408 (citing 1 WAYNE R. LAFAVE,

SEARCH AND SEIZURE § 2.6(b), at 574 (3d ed.1996». '''Intent may be inferred from words

spoken, acts done, and other objective facts, and all the relevant circumstances at the

time of the alleged abandonment should be considered.'" Evans, 159 Wash. 2d at 408

(quoting State v. Dugas, 109 Wash. App. 592, 595, 36 P.3d 577 (2001 ». The question is

whether the defendant relinquished his reasonable expectation of privacy by discarding

the property. Evans, 159 Wash. 2d at 408. The defendant bears the burden of showing he

had an actual, subjective expectation of privacy and that his expectation was objectively

reasonable. Evans, 159 Wash. 2d at 409.

      A critical factor in determining whether abandonment has occurred is the status

of the area where the searched item was located. State v. Hamilton, 179 Wash. App. 870,



                                             4

No. 31691-2-111
State v. Samalia


885, 320 P.3d 142 (2014). "Generally, no abandonment will be found if the searched

item is in an area where the defendant has a privacy interest." Id. Here, the search

area was an unattended stolen vehicle that Mr. Samalia had been driving and had fled

from when a police officer approached and directed him to return to the vehicle. A

suspect's hasty 'flight under these circumstances is sufficient evidence of an intent to

abandon the vehicle. See United States v. Tate, 821 F.2d 1328, 1330 (8th Cir.1987)

(suspect who fled unlocked vehicle parked on public road abandoned expectation of

privacy); see also Kurtz v. People, 494 P.2d 97,103 (Colo. 1972), overruled on other

grounds by People v. Howard, 599 P.2d 899 (Colo. 1979) (items seized from vehicle

were admissible based on the abandonment of the vehicle, the flight of the accused

from the scene on foot, and the fact the accused remained at large at the time of the

search). Thus, the status of the area searched shows abandonment. We conclude, Mr.

Samalia did not have a privacy interest in the searched area.

       We next look to the reasonableness of the officer's actions and Mr. Samalia's

intent. Intent may be inferred from words spoken, acts done, and other objective facts,

and all the relevant circumstances at the time of the alleged abandonment should be

considered. Evans, 159 Wash. 2d at 408. The question is whether the defendant has, in

discarding the property, relinquished his reasonable expectation of privacy so that its

seizure and search is reasonable within the limits of article I, section 7.

       Officer Yates spotted and followed a stolen vehicle until it stopped. The driver

saw the officer, ignored instructions to remain in the vehicle, fled, and, evaded pursuit.



                                              5

No. 31691-2-111
State v. Samalia


The officer reasonably returned to the vehicle to search for evidence of the driver's

identity and continue his pursuit. Mr. Samalia's flight from the stolen vehicle under

these circumstances shows his intent to abandon the vehicle, including its contents.

       Citing Hinton and Riley, Mr. Samalia incorrectly argues a warrant is always

required to search a cell phone. In Hinton, police confiscated a cell phone from an

arrestee. 179 Wash. 2d at 865. The cell phone received calls and messages at the police

station leading to Mr. Hinton's arrest and controlled substance conviction. The Hinton

court held, "We find that the officer's conduct invaded Hinton's private affairs and was

not justified by any authority of law offered by the State." Id. at 870. The Riley court

concluded the search incident to arrest exception to the warrant requirement does not

apply to digital data on a cell phone in an arrestee's possession. Riley, 134 S. Ct. at

2493-94. But, the Riley court reasoned "other case-specific exceptions may still justify a

warrantless search of a particular phone." Riley, 134 S. Ct. 2473 at 2494. Specifically,

the Riley court noted the "well-reasoned" exigency exception, "to pursue a fleeing

suspect," as a case that may excuse a cell phone search warrant. Id.

       Mr. Samalia's case is distinguished from Hinton and Riley because the cell

phone was not seized from Mr. Samalia's person during his arrest, but was found

abandoned in a stolen vehicle. Voluntarily abandoned property is an exception to the

warrant requirement. Evans, 159 Wash. 2d at 407. The use of the cell phone in Mr.

Samalia's case comes within both the Evans abandonment exception and the exigency

exception to pursue a fleeing suspect recognized in Riley. Moreover, the use of Mr.



                                             6

No. 31691-2-111
State v. Samalia


Samalia's cell phone was attenuated because the cell phone information used to get his

name came from Ms. Telles' cell phone, not the abandoned cell phone, and the officer

used the name to identify Mr. Samalia from existing police records. Further, the police

were unsure who owned the abandoned cell phone.

      Given our reasoning, we conclude the officer did not require a warrant to use the

abandoned cell phone in the manner described here. Further, a warrant was

unnecessary under Riley because the abandoned cell phone was used to pursue the

fleeing suspect. Finally, the use of the abandoned cell phone was too attenuated

because the information leading to Mr. Samalia's identification in a police database

came in the form of a name appearing on Ms. Telles' cell phone. Therefore, we hold

the trial court did not err in denying Mr. Samalia's CrR 3.6 suppression motion

concerning his identification. Given our analysis, we do not reach the State's

arguments concerning standing, ownership of the cell phone, and the State's right to

impound the stolen vehicle.

      Affirmed.




                                         Brown, J.
I CONCUR:




Korsmo·J7



                                            7
                                      No. 31691-2-111


       SIDDOWAY, J. (dissenting) -    One of the few jealously and carefully drawn

exceptions to the warrant requirements of the Fourth Amendment to the United States

Constitution and Washington Constitution article I, section 7 is voluntarily abandoned

property. State v. Evans, 159 Wash. 2d 402,407, 150 P.3d 105 (2007). The issue is not

abandonment in the strict property right sense but, rather, whether the defendant in

leaving the property has relinquished his reasonable expectation of privacy so that the

search and seizure is valid. Id. (citing State v. Dugas, 109 Wash. App. 592,595,36 P.3d
577 (2001), citing, in tum, United States v. Hoey, 983 F.2d 890, 892-93 (8th Cir. 1993)).

Courts ordinarily find that a defendant has relinquished his reasonable expectation of

privacy by leaving property behind in an area where the defendant does not have a

privacy interest. Evans, 159 Wash. 2d at 409. "The great majority of the court decisions

having to do with the abandonment of effects in a search and seizure context are [those in

which] it appears the defendant tried to dispose of certain incriminating objects upon the

lawful approach of or pursuit by the police." 1 WAYNE R. LAFAVE, SEARCH AND

SEIZURE: A TREATISE ON THE FOURTH AMENDMENT § 2.6(b), at 875 (5th ed. 2012).

      By contrast, when a defendant like Adrian Samalia flees the scene of a crime and

leaves behind his cell phone, it is reasonable to assume that it is not because he prefers
State v. Samalia
No. 31691-2-III - dissent


that police recover it outside his possession but is instead through inadvertence or lack of

an opportunity to retrieve it. Nonetheless, as observed by Professor LaFave (although not

directly addressing cell phones) even an inadvertent leaving of effects in a public place,

whether or not an abandonment in the true sense of that word, has historically amounted

to a loss of any justified expectation of privacy. Id.; but cf State v. Hamilton, 314 Mont.

507,67 P.3d 871 (2003) (an individual who loses or misplaces property continues to have

an expectation of privacy but it is diminished to the extent that the finder may examine

the contents as necessary to identify the owner); Morris v. State, 908 P.2d 931 (Wyo.

1995) (same); State v. Kealey, 80 Wash. App. 162, 175,907 P.2d 319 (1995) (sameV

       "Involuntary" abandonment has been held to exist only where property is

abandoned in response to illegal police conduct; that in tum, requires showing "'(1)

unlawful police conduct and (2) a causal nexus between the unlawful conduct and the

abandonment.'" State v. Reynolds, 144 Wash. 2d 282,288,27 P.3d 200 (2001) (quoting

State v. Whitaker, 58 Wash. App. 851, 853, 795 P.2d 182 (1990)). The trial court correctly

found that the conduct of Officer Ryan Yates, who recovered Mr. Samalia's cell phone




       I Kealey held that police have a right, if not an obligation to attempt to identifY
and notifY the owner oflost property. 80 Wash. App. at 175 & n.47 (citing RCW
63.21.060). Here, though, police did not identifY themselves to Ms. Telles as law
enforcement seeking to return an abandoned telephone nor, according to the evidence,
was that their purpose in searching data on the phone.

                                              2

State v. Samalia
No. 31691-2-111 - dissent


from the console of the stolen car, was lawful, and from that concluded that Mr. Samalia

had not made the showing required for voluntary abandonment.

       Recent search and seizure jurisprudence recognizes that conventional cell phones

are fundamentally different from other property, and that exceptions to the warrant

requirement might not apply or might apply more narrowly where a cell phone or a

similar device is at issue. As observed last year by the United States Supreme Court,

"[m]odern cell phones, as a category, implicate privacy concerns far beyond those

implicated by the search of a cigarette pack, a wallet, or a purse." Riley v. California, _

U.S. _, 134 S. Ct. 2473, 2488-89, 189 L. Ed. 2d 430 (2014). I dissent in this case

because I conclude, considering Washington's search and seizure jurisprudence under

article I, section 7 of the Washington constitution as a whole, that police must generally

secure a warrant before conducting a search of data on a cell phone-even one that has

been left behind in a place where its owner has no privacy interest.

       In a series of decisions, our Supreme Court has found that certain information

revealing intimate aspects of life that citizens have held, and should be entitled to hold

safe from government trespass, is entitled to protection under article 1, section 7 of the

Washington constitution regardless of whether the citizen has a privacy interest in the

place where it is found.

       In State v. Gunwall, 106 Wash. 2d 54, 65-66, 720 P .2d 808 (1986), the court held that

while the United States Supreme Court had found that Fourth Amendment protection did

                                              3

State v. Samalia
No. 31691-2-III - dissent


not extend to telephone toll billing records or pen registers, our state constitution required

separate analysis because it "focuses on the protection of a citizen's private affairs,"

justifying a "more expansive interpretation" than under the Fourth Amendment, and

because the State of Washington "has a long history of extending strong protections to

telephonic and other electronic communications." The court concluded that when police

obtained records of the defendant's calls without benefit of the issuance of any valid legal

process, "they unreasonably intruded into her private affairs without authority of law and

in violation of Washington Const. art. [I], § 7." /d. at 68.

       In State v. Boland, 115 Wn.2d 571,580,800 P.2d 1112 (1990), our Supreme

Court held that article I, section 7 of our constitution protects garbage cans placed on the

curb from warrantless searches by law enforcement, affirming that "the location of a

search is indeterminative when inquiring into whether the State has unreasonably

intruded into an individual's private affairs."

       In State v. Jackson, 150 Wn.2d 251,262,76 P.3d 217 (2003), the court held that a

warrant was required in order to install a GPS device on a vehicle for purposes of

tracking it, observing that

       the intrusion into private affairs made possible with a GPS device is quite
       extensive as the information obtained can disclose a great deal about an
       individual's life. . .. In this age, vehicles are used to take people to a vast
       number of places that can reveal preferences, alignments, associations,
       personal ails and foibles. The GPS tracking devices record all of these
       travels, and thus can provide a detailed picture of one's life.


                                              4

State v. Samalia
No. 31691-2-III     dissent


       In State v. Jorden, 160 Wash. 2d 121, 129, 156 P.3d 893 (2007), the court held that

the information contained in a motel registry is a private affair under article I, section 7,

reasoning that not only mayan individual's very presence in a motel or hotel be a

sensitive piece of information, but that the registry may also reveal co-guests in the room;

individually or collectively, the information may provide intimate details about a person's

activities and associations.

       It was in a different context that our Supreme Court addressed the private

character of personal information maintained on a cell phone in State v. Hinton, 179
Wash. 2d 862, 319 P.3d 9 (2014), but the court's discussion of the historically strong

protection for the type of information a cell phone can contain compels the conclusion

that it, like the information procured by law enforcement in Gunwall, Boland, Jackson,

and Jorden, is subject to the warrant requirement regardless of where law enforcement

finds the phone. In Hinton, the defendant was not the cell phone owner, but an individual

who sent inculpatory text messages to a cell phone that police had seized following the

arrest of a drug dealer. Armed with the drug dealer's phone, police responded to at least

two incoming texts--one of them, Mr. Hinton's-by arranging meetings for drug

transactions and then arresting the would-be purchasers at the proposed meeting site.

       The court readily concluded that reviewing the cell phone for text messages was

an intrusion into private affairs:




                                              5

State v. Samalia
No. 31691-2-III-dissent


       Viewing the contents of people's text messages exposes a "wealth of detail
       about [a person's] familial, political, professional, religious, and sexual
       associations." United States v. Jones,       U.S.      , 132 S. Ct. 945, 955,
       181 L. Ed. 2d 911 (2012) (Sotomayor, l, concurring) (discussing GPS
       (global positioning system) monitoring). Text messages can encompass the
       same intimate subjects as phone calls, sealed letters, and other traditional
       forms of communication that have historically been strongly protected
       under Washington law. Although text message technology rendered
       Hinton's communication to Lee more vulnerable to invasion, technological
       advancements do not extinguish privacy interests that Washington citizens
       are entitled to hold. The right to privacy under the state constitution is not
       confined to "a 'protected places' analysis," or "to the subjective privacy
       expectations of modem citizens who, due to well publicized advances in
       surveillance technology, are learning to expect diminished privacy in many
       aspects of their lives." Myrick, 102 Wash.2d at 513,511,688 P.2d 151.

Hinton, 179 Wash. 2d at 869-70. 2

       The United States Supreme Court described the uniquely extensive and sensitive

character of cell phone data in even greater detail in Riley. What follows is only a portion

of its discussion of why a search of data from a cell phone is unlike a search for other

property:

              The storage capacity of cell phones has several interrelated
       consequences for privacy. First, a cell phone collects in one place many
       distinct types of information-an address, a note, a prescription, a bank
       statement, a vide(}--that reveal much more in combination than any
       isolated record. Second, a cell phone's capacity allows even just one type
       of information to convey far more than previously possible. The sum of an
       individual's private life can be reconstructed through a thousand


       2A four-member dissent disagreed with the Hinton majority, but on standing
grounds; it stated that "[w]hile the constitutionality of a warrantless search of one's own
cell phone is certainly in need of clarification, it is a question for another day." State v.
Hinton, 179 Wash. 2d 862, 882, 319 PJd 9 (2014) (Johnson, J., dissenting).

                                              6

State v. Samaha
No. 31691-2-111 - dissent


       photographs labeled with dates, locations, and descriptions; the same
       cannot be said of a photograph or two of loved ones tucked into a wallet.
       Third, the data on a phone can date back to the purchase of the phone, or
       even earlier. A person might carry in his pocket a slip of paper reminding
       him to call Mr. Jones; he would not carry a record of all his
       communications with Mr. Jones for the past several months, as would
       routinely be kept on a phone .

       . . . [C]ertain types of data are also qualitatively different. An Internet
       search and browsing history, for example, can be found on an Internet­
       enabled phone and could reveal an individual's private interests or
       concerns-perhaps a search for certain symptoms of disease, coupled with
       frequent visits to WebMD. Data on a cell phone can also reveal where a
       person has been. Historic location information is a standard feature on
       many smart phones and can reconstruct someone's specific movements
       down to the minute, not only around town but also within a particular
       building....

Riley, 134 S. Ct. at 2489-90.

       Summarizing its discussion of the type and volume of personal information found

on a cell phone, the Riley court quoted Learned Hand as having observed in 1926 that "it

is 'a totally different thing to search a man's pockets and use against him what they

contain, from ransacking his house for everything which may incriminate him; '" the

Court then observed that if the man's

       pockets contain a cell phone, however, that is no longer true. Indeed, a cell
       phone search would typically expose to the government far more than the
       most exhaustive search of a house: A phone not only contains in digital form
       many sensitive records previously found in the home; it also contains a
       broad array of private information never found in a home in any form­
       unless the phone is.

Id. at 2490-91 (quoting United States v. Kirschenblatt, 16 F.2d 202,203 (C.A.2) (1926)).


                                             7

State v. Samalia
No. 31691-2-111 - dissent


       In this case, Adrian Samalia pulled over and stopped the stolen car he was driving,

while being followed by Officer Yates. The officer had confirmed the car was stolen and

was following Mr. Samalia while awaiting backup. Mr. Samalia's stop caused Officer

Yates to activate his lights. After Mr. Samalia stepped out of his car and saw that Officer

Yates had pulled out his service weapon and intended to detain him, Mr. Samalia fled. It

is reasonable to assume that he either forgot about his cell phone in the console of the

stolen car or decided that if he hoped to escape, retrieving the phone was not an option.

       No reported Washington decision has directly addressed whether a citizen

relinquishes his reasonable expectation of privacy in the data on his cell phone by leaving

the phone behind at the scene of a crime. In my view, the Gunwall to Jorden line of

cases, together with Hinton, collectively compel the conclusion that the voluminous

private information likely to be found on a cell phone remains protected by article I,

section 7 of the Washington constitution even when the phone is left behind in a place

where the defendant has no privacy interest. Requiring a search warrant will assure that

there is probable cause to believe that the defendant is involved in criminal activity and

that evidence of the criminal activity can be found in the data on the cell phone. In this

case Officer Yates presumably would have been able to demonstrate probable cause to a

magistrate, as long as he first spoke to the owner of the stolen car and confirmed that the

phone did not belong to her or some innocent prior passen"ger.




                                             8

State v. Samalia
No. 31691-2-II1 - dissent


       The only other exception to the warrant requirement for the data on Mr. Samalia's

cell phone identified by the majority is the exigency exception that it notes was

recognized in Riley. Majority at 7. But Riley holds that obtaining a warrant to search

data on a cell phone should be the rule because "data on the phone can endanger no one."

Riley, 134 S. Ct. at 2485. While recognizing that the exigent circumstances exception

will be available in some cases, the Court observed that the exception "requires a court to

examine whether an emergency justified a warrantless search in each particular case." Id.

at 2494 (citing Missouri v. McNeely, _ U.S. _,133 S. Ct. 1552, 1559,185 L. Ed. 2d

696 (2013)). Here, the State did not argue that exigent circumstances existed nor did the

trial court find any. See Clerk's Papers (CP) at 11-16 (State's opposition to motion to

suppress); CP at 27-32 (findings and conclusions). The only crime as to which Officer

Yates had probable cause was Mr. Samalia's possession ofa stolen car, and the stolen car

had been left behind. There was no evidence that Mr. Samalia was armed, was suspected

of any other crime, or otherwise presented a danger.

      Finally, the majority concludes that the use ofMr. Samalia's cell phone was

attenuated because officers obtained his name from the telephone of Deylene Telles, Mr.

Samalia's former girlfriend. Maj ority at 7. But the evidence was clear that officers

identified Ms. Telles only by searching "contacts" on Mr. Samalia's cell phone, and that

it was only after using Mr. Samalia's phone to lure her to a meeting at which they

arrested her, used Mr. Samalia's phone to call her, and then took her phone to see who it

                                             9

State v. Sam alia
No.31691-2-III      dissent


identified as the caller, that they obtained Mr. Samalia's name. 3 Officer Yates thereafter

recognized Mr. SamaHa as the driver of the stolen car from a photograph that he located

using the name from Ms. Telles's phone. But the officer had no prior knowledge of Mr.

SamaHa nor did he have other information connecting Mr. Samalia to the stolen car. The·

independent source exception to the exclusionary rule does not apply.

       "The attenuation test suggests that where there are intervening independent factors

along the chain of causation, the taint of illegally obtained evidence becomes so

dissipated as to preclude suppression of derivative evidence as 'fruit' of the illegal police

action." Charles W. Johnson and Debra L. Stephens, Survey of Washington Search and

Seizure Law: 2013 Update, 36 SEATTLEU. L. REV. 1581, 1765 (2013) (citing State v.

Eserjose, 171 Wash. 2d 907, 919, 259 PJd 172 (2011)). "Washington courts have not

explicitly adopted the attenuation doctrine, but they have applied it." Id. The majority

fails to explain any step along the causal chain leading to Officer Yates' review of Mr.




       3 Ms. Telles's testimony at Mr. Samalia'sbench trial, at which the trial court 

revisited its suppression decision following a motion for reconsideration, was as follows: 

              They were about to handcuff me and right when they-he was
       like-to walk around me, the other police officer had a phone and they
       called from that phone to my phone, and that's when my phone brought up
       a picture and a phone number and a name. And he took the phone out of
       my hands and he said, "Who is this?"
Report of Proceedings (RP) at 61.

                                             10 

State v. Samalia
No. 31691-2-II1 - dissent


Samalia's photograph that was independent of use of the cell phone.

      F or these reasons, I respectfully dissent.




                                              11